t c memo united_states tax_court paul l bowman petitioner v commissioner of internal revenue respondent docket no 377-06l filed date paul l bowman pro_se lisa k hunter for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion 1petitioner filed a response petitioner’s response to respondent’s motion respondent filed a reply to petitioner’s response and petitioner submitted to the court a document that the court had filed as petitioner’s reply to that reply background the record establishes and or the parties do not dispute the following petitioner resided in algona iowa at the time he filed the petition in this case petitioner did not file a federal_income_tax tax_return for each of his taxable_year sec_2001 and sec_2002 on date respondent issued to petitioner a notice_of_deficiency with respect to each of his taxable_year sec_2001 notice_of_deficiency and notice_of_deficiency both of which petitioner received in the notice of defi- ciency respondent determined a deficiency in and additions under sec_6651 and a to petitioner’s tax for his taxable_year in the respective amounts of dollar_figure dollar_figure and dollar_figure in the notice_of_deficiency respon- dent determined a deficiency in and additions under sec_6651 sec_6651 and sec_6654 to petitioner’s tax for his taxable_year in the respective amounts of dollar_figure 2all section references are to the internal_revenue_code in effect at all relevant times unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure 3with respect to the addition_to_tax under sec_6651 respondent determined in the notice_of_deficiency that that addition_to_tax will continue to accrue from the due_date of the return at a rate of percent each month or fraction thereof of nonpayment not exceeding percent dollar_figure dollar_figure and dollar_figure petitioner did not file a petition in the court with respect to the notice_of_deficiency or the notice of defi- ciency on date respondent assessed petitioner’s tax as well as additions to tax and interest as provided by law for each of his taxable_year sec_2001 and sec_2002 we shall refer to those unpaid assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liabilities for and on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liabil- ities for and on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioner’s unpaid liabilities for and on date in response to the notice_of_intent_to_levy petitioner filed form request for a collection_due_process_hearing petitioner’s form and requested a hearing with respondent’s appeals_office appeals_office petitioner at- 4with respect to the addition_to_tax under sec_6651 respondent determined in the notice_of_deficiency that that addition_to_tax will continue to accrue from the due_date of the return at a rate of percent each month or fraction thereof of nonpayment not exceeding percent tached a document to petitioner’s form that attachment stated in pertinent part refer to the tax reformation act of i don’t agree for all the reasons congress has determined that i have this hearing details will be both provided and disclosed at the hearing i fully intend to cassette record the proceedings of the hearing i request a face-to-face hearing in response to petitioner’s form a settlement officer with the appeals_office settlement officer sent to petitioner a letter dated date settlement officer’s date letter that letter stated in pertinent part tax period s ended date of conference date time of conference pm we received your request for a collection_due_process cdp hearing while you do not specify the items that you wish to address in a conference the information you provide leads me to believe that your cdp request is intended to discuss items that courts have determined are frivolous or groundless or appeals does not consider these are moral religious political constitutional conscientious or similar grounds examples of arguments that are considered frivolous or groundless are provided in the truth about frivolous tax arguments a copy of which is enclosed please note that it is not a complete list of frivolous and groundless arguments appeals does not provide a face-to-face conference if the only items you wish to discuss are those mentioned above however you may have a telephone conference or discuss with us by correspondence any relevant challenges to the filing of the notice_of_federal_tax_lien or the proposed levy if you are interested in receiving a face-to-face conference you must be prepared to discuss issues relevant to paying your tax_liability these include for example offering other ways to pay the taxes you owe such as an installment_agreement or offer_in_compromise the internal revenue manuel determines whether appeals can accept your proposal if you wish to have a face-to-face conference please write me within days from the date of this letter and de- scribe the legitimate issues you will discuss in the meantime i have scheduled a telephone confer- ence for you as shown above if this is not convenient for you or if you prefer to conduct the hearing by correspondence please contact me as soon as possible i will gladly consider other dates within days of the scheduled conference since you provided no tele- phone number where you could be reached for the confer- ence please call me on the above shown date pincite pm if you provide a phone number i will contact you instead records indicate that your income_tax returns for calendar years and have not been filed internal third party payer records reflect sufficient income that requires that you file a return for both years collection_due_process provisions require that before alternatives to the proposed levy or filed notice_of_federal_tax_lien may be considered except for full payment you must be in full compliance with all filing and payment requirements accordingly you must file all delinquent tax returns and bring all delinquent payments up to date before the conference date shown above including any required estimated income_tax payments through the conference date all delinquent returns and payments must be forwarded directly to my office so that full filing and payment compliance may be verified additional time will not be extended to file delinquent returns or make delinquent payments so that collection alternatives may be considered assuming that you will be in full compliance by the date of the conference i have enclosed a collection information statement that you should complete and return to my office also within days of the date of this letter this information is necessary to con- sider collection alternatives to the proposed levy if you do not file the required returns or submit the required financial information or if i don’t hear from you on the scheduled conference date i will issue the required determination_letter based on the information in the file please contact me with any questions or concerns you have regarding this request or the collection_due_process procedure itself petitioner did not respond to the settlement officer’s date letter on date the appeals_office issued to petitioner a notice_of_determination concerning the collection action s under sec_6320 and or notice_of_determination that notice stated in pertinent part 5the settlement officer did not enclose with the settlement officer’s date letter the collection information statement referred to in that letter however the settlement officer sent to petitioner that collection information statement by cover letter dated date summary of determination you submitted a timely collection_due_process_hearing request after receiving notice_of_intent_to_levy and your right to a hearing a telephone conference was scheduled to discuss alternatives to the proposed levy since your collection_due_process_hearing request appeared to propose to discuss only frivolous issues in a face-to-face conference you were specifically warned in the conference letter that if you failed to respond your case would be closed without further action you were also advised that you must be in full filing and payment compliance before collection alternatives could be discussed that you should submit a completed collection information statement and submit in writing the relevant issues to be discussed in a face-to-face conference since you provided no phone number where you could be reached for conference you were requested to either provide the same or call the settlement officer to conduct the conference you were given an opportunity to present issues rele- vant to paying you sic tax_liability but you did not present any legitimate substantive issues for discus- sion and did not submit required financial information or file delinquent returns as requested you did not provide a telephone number or contact the settlement officer on the date of the conference as requested mail forwarded to your address was not returned undeliverable so it must be assumed that you received the conference letter therefore your case is being closed based upon the best information available in the file and will be returned to collection for appropriate action unless you seek judicial review of our determination an attachment to the notice_of_determination stated in pertinent part brief background notice_of_intent_to_levy and your right to a hearing was sent date your timely request for a collection_due_process_hearing was received date within the thirty-day timeframe set forth in sec_6330 a telephone conference intended to address collection alternatives was scheduled for date by letter dated date the letter advised you that you had to be in full compliance with all filing and payment requirements before alternatives to the proposed levy could be considered and requested that you submit a completed collection information statement so that collection alternatives could be explored it also advised you clearly that the issues you ap- peared to present in your hearing request were consid- ered frivolous the settlement officer enclosed a package entitled the truth about frivolous tax argu- ments noting that such arguments had been turned away uniformly by the court system you were also asked to advise the settlement officer concerning what relevant and legitimate issues you wished to discuss in the conference by submitting them in writing within fifteen days you did not file your and income_tax returns or pay any required estimated income_tax payments neither did you submit a completed collection informa- tion statement or contact the settlement officer on the conference date or beforehand to reschedule the conference since you had been afforded ample opportunity to re- spond the settlement officer determined that further efforts to obtain information and filing payment com- pliance or to conduct the hearing were unwarranted discussion and analysis transcripts and the case history verify that the taxes at issue were assessed in accordance with sec_6201 and that notice_and_demand for payment was mailed to your last_known_address timely in accordance with sec_6303 there were balances due when the cdp_notice was issued as required by sec_6322 and sec_6331 and that a levy source had been identified before any levy action was initiated notice_of_intent_to_levy was issued in accordance with sec_6331 which requires that taxpayers be notified of the intention to levy no less than thirty days before levy action is initiated collection_due_process_notice was sent by cer- tified mail return receipt requested to your last_known_address the automated collection site attempted to resolve your case but was unable to do so therefore your file was forwarded for appeals consideration promptly upon receipt of your hear- ing request internal account transaction codes were entered timely to place your accounts in suspended status pending the outcome of the due process hearing the settlement officer in this case has had no prior involvement with you concerning the taxes at issue in this due process proceeding pursuant to requirements of sec_6330 issues raised by the taxpayer no specific issues concerning liability or collection procedures were raised rather you indicated only that you wished a face-to-face hearing which you intended to tape record and that details would be disclosed at the hearing you referenced only the tax reform act of as the reason for your hearing request finding appeals is not obligated to address the types of nonspecific issues contained in your request as you were advised in our conference letter you did not submit specific legitimate issues for discussion in writing to qualify for a face-to-face conference you were offered an opportunity for a telephone conference but failed to contact the settlement officer no other substantive issues were raised balancing the need for efficient collection of the tax with legitimate taxpayer concern that collection ac- tions be no more intrusive than necessary without question the proposed levy would have been very intrusive since it would have withdrawn funds that may have been needed to provide for basic health and welfare needs of the family or production_of_income thereby creating a potential financial hard- ship therefore it is the policy of the internal_revenue_service to provide individual taxpayers ample opportu- nity to resolve their tax problems voluntarily before such action becomes necessary the file indicates that the service made multiple unsuccessful attempts to resolve your accounts on a mutually agreeable basis before levy action was pro- posed appeals has determined that issuance of the notice_of_intent_to_levy and your right to a hearing was appro- priate in your case absent your cooperation to file returns or submit financial information thus levy appears to be the only efficient method to collect the tax reproduced literally discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir in support of his position that respondent’s motion should be denied petitioner argues that in determining whether to grant respondent’s motion the court may not consider the notice_of_deficiency and the notice_of_deficiency and form_4340 certificate of assessments payments and other specified matters form with respect to each of peti- tioner’s taxable_year sec_2001 and sec_2002 in support of that argu- ment petitioner relies on 439_f3d_455 8th cir revg 123_tc_85 in robinette the united_states court_of_appeals for the eighth circuit to which an appeal in this case would ordinarily lie held that its review of whether the commissioner of internal revenue commissioner abused the commissioner’s discretion in determining to proceed with the collection action at issue in that case was to be limited to that information which was before the irs id pincite we shall follow robinette in the instant case only if that opinion is squarely in point 54_tc_742 affd 445_f2d_985 10th cir we turn first to petitioner’s argument that under robinette v commissioner supra the court may not consider the notice_of_deficiency and the notice_of_deficiency in deter- mining whether to grant respondent’s motion in support of that argument petitioner asserts in petitioner’s response the court should note the lack of any consideration whatsoever by respondent in the notice_of_determination regarding the issue of any deficiency_notice s the notice_of_determination does not refer in any manner to the existence issuance receipt or non-receipt of any deficiency_notice s for the years at issue fn ref omitted we reject petitioner’s assertion that under robinette v commissioner supra respondent’s motion should be denied because the notice_of_determination did not refer to the notice_of_deficiency and the notice_of_deficiency see eg dues v commissioner tcmemo_2005_109 poe v commissioner tcmemo_2005_107 stoewer v commissioner tcmemo_2003_71 in each of those cases the commissioner issued a notice of defi- ciency to the taxpayer the notice_of_determination involved in each such case did not refer explicitly to any such notice nonetheless the court granted the commissioner’s motion for summary_judgment in each such case we hold that neither robinette v commissioner supra nor any other authority pre- cludes the court’s consideration of the notice_of_deficiency and the notice_of_deficiency in determining whether to grant respondent’s motion 6petitioner also raises a hearsay objection to the notice_of_deficiency and the notice_of_deficiency ‘hear- say’ is a statement other than one made by the declarant while testifying at the trial or hearing offered in evidence to prove the truth of the matter asserted fed r evid c respondent did not attach as exhibits to respondent’s motion the notice_of_deficiency and the notice_of_deficiency for the truth of the matters asserted therein we reject peti- tioner’s hearsay objection to the notice_of_deficiency and the notice_of_deficiency 7we note that sec_6330 does not mandate that the appeals_office provide a taxpayer with a copy of the verification upon which that office relied in satisfying the verification requirements of that section 119_tc_252 even if the court were to decline to consider the notice_of_deficiency and the notice_of_deficiency attached as exhibits to respondent’s motion the declaration that was signed by the settlement officer settlement officer’s declara- tion and that was attached to that motion establishes that the settlement officer considered whether a notice_of_deficiency was issued to petitioner with respect to each of his taxable_year sec_2001 and sec_2002 and determined that such a notice was issued for each such year the settlement officer’s declaration states in pertinent part i verified through review of the internal revenue service’s administrative file and idrs integrated data retrieval system information including transcripts of petitioner’s accounts copies of which are attached 8with respect to the transcripts of petitioner’s accounts to which the settlement officer referred in the settlement officer’s declaration petitioner asserts the alleged ‘transcripts’ are nothing but indeci- pherable computer coded gibberish if anyone is to make any sense of them they must obviously be ‘de- coded’ respondent has presented absolutely nothing for ‘decoding’ its ‘transcripts’ moreover there is nothing in the administrative record to indicate that any decoding actually took place or if any did take place that it is correct we reject those assertions the respective transcripts of petitioner’s accounts with respect to petitioner’s taxable_year sec_2001 and sec_2002 are coded computer-generated transcripts coded transcripts of account that show certain information in the official computer records of the internal_revenue_service irs with respect to those years the respective forms with respect to petitioner’s taxable_year sec_2001 and sec_2002 are noncoded computer-generated transcripts that show certain information in those same official computer records with respect to those years continued hereto as exhibit c that the and income taxes at issue plus penalties and interest had been properly assessed against petitioner after he was issued notices of deficiency for and and failed to contest the notices in tax_court at the time the determinations set forth in the notice_of_determination and the attachment to that notice were made the settlement officer was aware of and relied upon inter alia respondent’s issuance of the notice_of_deficiency and the notice of deficiencydollar_figure continued although petitioner might not be able to decode the respective coded transcripts of account with respect to petitioner’s taxable_year sec_2001 and sec_2002 the settlement officer’s declaration makes clear that the settlement officer was able to do so 9petitioner also raises an evidentiary objection under rule of the federal rules of evidence fre with respect to the respective coded transcripts of account relating to petitioner’s taxable_year sec_2001 and sec_2002 according to petitioner each such transcript is a summary record within the meaning of that rule fre provides that the contents of voluminous writings that cannot conveniently be examined in court may be presented in summary form if the writing is made available for examination or copying or both by other parties at a reasonable_time_and_place the respective coded transcripts of account with respect to petitioner’s taxable_year sec_2001 and sec_2002 are not summary records within the meaning of fre as discussed supra note those respective transcripts are coded computer-generated transcripts that show certain information in the official com- puter records of the irs with respect to petitioner’s taxable_year sec_2001 and sec_2002 we note that even if we were to decline to consider the respective coded transcripts of account with respect to petitioner’s taxable_year sec_2001 and sec_2002 our findings and conclusions herein would not change 10we reject petitioner’s assertion that there is a genuine issue of material fact regarding whether at the time the deter- minations set forth in the notice_of_determination and the attachment to that notice were made the settlement officer considered respondent’s issuance of the notice_of_deficiency continued we turn now to petitioner’s argument that under 439_f3d_455 8th cir the court may not consider the respective forms with respect to petitioner’s taxable_year sec_2001 and sec_2002 in determining whether to grant respondent’s motion in support of that argument petitioner asserts in petitioner’s response this is a review of an administrative decision as such the court is limited to reviewing the conclusions made in the decision the reasons given for the conclu- sions and it must base its review on the same record that was considered by the administrative hearing officer see 439_f3d_455 8th cir outside of limited exceptions the court may not conduct a trial de novo make decisions in the first instance ie decide issues not decided at the administrative level or consider new materi- als evidence not considered by the administrative hearing officer id these limitations would neces- sarily exclude materials dated after the administrative decision such as respondent’s exhibits e and f form with respect to petitioner’s taxable_year sec_2001 and sec_2002 which are dated date the administra- tive decision was issued date fn ref omitted reproduced literally petitioner’s argument regarding the respective forms with respect to petitioner’s taxable_year sec_2001 and sec_2002 appears to be based on his misunderstanding as to what form_4340 is as discussed above form_4340 is a noncoded computer-generated transcript that is generated on a specified date and that shows certain information in the official computer records of the continued and the notice_of_deficiency petitioner does not assert that there are any other genuine issues of material fact regard- ing the questions raised in respondent’s motion irs with respect to a stated taxpayer for a particular taxable_year regarding assessments payments and other specified matters and the respective dates on which such respective assessments and payments were made and such other matters were undertaken that form_4340 is generated on a stated date does not mean that the information reflected in such form regarding assessments payments and other specified matters did not appear in the official computer records of the irs or that such assessments payments and other specified matters did not occur before such stated date the information that is shown in form_4340 with respect to each of petitioner’s taxable_year sec_2001 and sec_2002 is information that appeared in the official computer records of the irs on dates that preceded the date on which the settlement officer reviewed the administrative file and the information in the irs’s integrated data retrieval system relating to each such year such information pertained to assessments and payments made and other specified matters undertaken on the dates speci- fied in form_4340 relating to each of petitioner’s taxable_year sec_2001 and sec_2002 all of which dates preceded the date on which the settlement officer made that review with respect to each of those years we hold that neither robinette v commissioner supra nor any other authority precludes the court’s consideration of form_4340 with respect to each of petitioner’s taxable_year sec_2001 and sec_2002 in determining whether to grant respondent’s motiondollar_figure petitioner does not dispute that respondent issued to him the notice_of_deficiency and the notice_of_deficiency that he received such notices and that he failed to file a petition in the court with respect to such noticesdollar_figure where as is the case here the validity of the underlying tax_liability i sec_11petitioner also raises evidentiary objections under fre and fre with respect to the respective forms relating to petitioner’s taxable_year sec_2001 and sec_2002 according to petitioner each such form is other evidence of the coded transcript of account with respect to each of petitioner’s taxable_year sec_2001 and sec_2002 within the meaning of fre and a summary record within the meaning of fre with respect to petitioner’s objection under fre that rule provides that other evidence of an original writing is admissible under certain circumstances we reject petitioner’s argument that form_4340 with respect to each of petitioner’s taxable_year sec_2001 and sec_2002 is other evidence of the coded transcript of account relating to each of those years within the meaning of fre see supra note with respect to petitioner’s objection under fre as discussed above that rule provides that the contents of volumi- nous writings that cannot conveniently be examined in court may be presented in summary form if the writing is made available for examination or copying or both by other parties at a reasonable_time_and_place we reject petitioner’s argument that form_4340 with respect to each of petitioner’s taxable_year sec_2001 and sec_2002 is a summary record within the meaning of fre see supra notes and we note that form_4340 with respect to each of petitioner’s taxable_year sec_2001 and sec_2002 is a self-authenticating document under fre we further note that even if we were to decline to consider each such form our findings and conclusions herein would not change 12nor does petitioner dispute that he is liable for and for the respective deficiencies in and the respective additions to petitioner’s tax that respondent determined in the notice_of_deficiency and the notice_of_deficiency not properly placed at issue the court will review the determi- nation of the commissioner for abuse_of_discretion 114_tc_604 114_tc_176 we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s taxable_year sec_2001 and sec_2002 although respondent does not ask the court to impose a penalty on petitioner under sec_6673 we consider sua sponte whether the court should impose a penalty on petitioner under that section sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears that a taxpayer instituted or maintained a proceeding in the court primarily for delay or that a taxpayer’s position in such a proceeding is frivolous or groundless we believe that petitioner instituted and maintained the instant proceeding primarily for delay we shall not impose a penalty under sec_6673 on petitioner however we caution him that he may be subject_to such a penalty if in the future he institutes or maintains a proceeding in this court primarily for delay and or his position in any such proceeding is frivolous or groundless see 82_tc_403 72_tc_1126 we have considered all of the parties’ contentions and arguments that are not discussed herein and we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision will be entered for respondent
